Case 2:21-cv-00991-SJF-AYS Document 1 Filed 02/24/21 Page 1 of 10 PageID #: 1




                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK


JOHN LAPATA SR., on behalf of himself and all                Civil Case Number: _____________
others similarly situated,

                           Plaintiff(s),                              CIVIL ACTION

                                                          CLASS ACTION COMPLAINT AND
                          -against-                         DEMAND FOR JURY TRIAL

ONLINE INFORMATION SERVICES, INC.,

                           Defendant(s).


                                      PRELIMINARY STATEMENT

        1.       Plaintiff on behalf of himself and all others similarly situated (“Plaintiff”), by and

through his attorneys, alleges that the Defendant, ONLINE INFORMATION SERVICES, INC.

(“ONLINE INFORMATION SERVICES”) and JOHN DOES 1-25 their employees, agents and

successors (collectively “Defendants”) violated 15 U.S.C. § 1692 et seq., the Fair Debt

Collection Practices Act (hereinafter “FDCPA”), which prohibits debt collectors from engaging

in abusive, deceptive and unfair practices.

                                      JURISDICTION AND VENUE

        2.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        3.       Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district.




                                              Page 1 of 10
Case 2:21-cv-00991-SJF-AYS Document 1 Filed 02/24/21 Page 2 of 10 PageID #: 2




                                         DEFINITIONS

       4.      As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                            PARTIES

       5.      Plaintiff is a natural person, resides in Nassau County, New York and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

       6.      ONLINE INFORMATION SERVICES maintains a location at 685 W. Fire

Tower Road, Winerville, North Carolina 28590.

       7.      ONLINE INFORMATION SERVICES uses the instrumentalities of interstate

commerce or the mails to engage in the principal business of collecting debt and/or to regularly

engage in the collection or attempt to collect debt asserted to be due or owed to another.

       8.      ONLINE INFORMATION SERVICES is a “Debt Collector” as that term is

defined by 15 U.S.C. § 1692(a)(6).

       9.      John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims

against the currently unknown Defendants arise out of the same transaction, occurrence or series

of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

                              CLASS ACTION ALLEGATIONS

       10.     Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of himself and all New York consumers and their successors in interest (the




                                           Page 2 of 10
Case 2:21-cv-00991-SJF-AYS Document 1 Filed 02/24/21 Page 3 of 10 PageID #: 3




“Class”), who were harmed by the Defendant’s conduct in violation of the FDCPA, as described

in this Complaint.

       11.      This Action is properly maintained as a class action. The Class is initially defined

as:

                     All New York consumers for whom Defendant communicated to any person

                     credit information, which is known to be false and/or for whom Defendant

                     failed to communicate to any person that a disputed debt was disputed as set

                     forth herein.

                     The class definition may be subsequently modified or refined. The Class

                     period begins one year prior to the filing of this Action.

       12.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:

                     a. Numerosity: The Class is so numerous that joinder of all members is

                        impracticable because there are hundreds and/or thousands of persons who

                        were sent debt collection letters and/or notices from the Defendant(s) that

                        violate specific provisions of the FDCPA. Plaintiff is complaining about a

                        standard conduct that occurred to at least fifty (50) persons. The

                        undersigned has, in accordance with FRCP Rule 5.2, redacted the financial

                        account numbers and/or personal identifiers in said letter.

                     b. Commonality: There are questions of law and fact common to the class

                        members which predominate over questions affecting any individual Class

                        member.       These common questions of law and fact include, without

                        limitation:



                                             Page 3 of 10
Case 2:21-cv-00991-SJF-AYS Document 1 Filed 02/24/21 Page 4 of 10 PageID #: 4




                        i.      Whether the Defendants violated various provisions of the

                                FDCPA;

                        ii.     Whether Plaintiff and the Class have been injured by the

                                Defendants' conduct;

                        iii.    Whether Plaintiff and the Class have sustained damages and are

                                entitled to restitution as a result of Defendants' wrongdoing and if

                                so, what is the proper measure and appropriate statutory formula to

                                be applied in determining such damages and restitution; and

                        iv.     Whether Plaintiff and the Class are entitled to declaratory relief.

                     c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                        the same operative facts and are based on the same legal theories.

                     d. Adequacy of Representation: Plaintiff has no interest adverse or

                        antagonistic to the interest of the other members of the Class. Plaintiff will

                        fairly and adequately protect the interest of the Class and has retained

                        experienced and competent attorneys to represent the Class.

        13.     A Class Action is superior to other methods for the fair and efficient adjudication

of the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of

this class action.

        14.     A Class Action will permit large numbers of similarly situated persons to

prosecute their common claims in a single forum simultaneously and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment will also

permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein. Absent a Class



                                             Page 4 of 10
Case 2:21-cv-00991-SJF-AYS Document 1 Filed 02/24/21 Page 5 of 10 PageID #: 5




Action, class members will continue to suffer losses of statutory protected rights as well as

damages.

       15.     Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.

                                   STATEMENT OF FACTS

       16.     Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

       17.     Sometime prior to September 30, 2020, Plaintiff allegedly incurred one or more

financial obligations to PHYSICIAN DIAGNOSTIC IMAGING ("OBLIGATION” or

“OBLIGATIONS") for which Defendant reported information to one or more national credit

reporting agencies.

       18.     The OBLIGATIONS arose out of a transaction, in which money, property,

insurance or services, which are the subject of the transaction, are primarily for personal, family

or household purposes.

       19.     Plaintiff incurred the OBLIGATIONS by obtaining goods and services which

were primarily for personal, family and household purposes.

       20.     The OBLIGATIONS did not arise out of a transaction that was for non-personal

use.

       21.     The OBLIGATIONS did not arise out of a transaction that was for business use.

       22.     The OBLIGATIONS are a "debt" as defined by 15 U.S.C. § 1692a(5).

       23.     PHYSICIAN DIAGNOSTIC IMAGING and/or its predecessor is a "creditor" as

defined by 15 U.S.C. § 1692a(4).




                                           Page 5 of 10
Case 2:21-cv-00991-SJF-AYS Document 1 Filed 02/24/21 Page 6 of 10 PageID #: 6




       24.       On or before September 30, 2020, the OBLIGATIONS were referred to ONLINE

INFORMATION SERVICES for the purpose of collection.

       25.       Plaintiff caused to be delivered to Defendant 2 letters dated September 30, 2020,

which were addressed to Defendant. See Exhibit A, which is fully incorporated herein by

reference.

       26.       The September 30, 2020 letters was sent to Defendant in connection with the

collection of the OBLIGATIONS.

       27.       The September 30, 2020 letters which were sent to the Defendant stated in part:

                 RE:    John M Lapata Sr.
                        Creditor: MEDICAL
                        Alleged Amount Due: $201.00

                        Please be advised that I dispute the above debt.

                 RE:    John M Lapata Sr.
                        Creditor: MEDICAL
                        Alleged Amount Due: $288.00

                        Please be advised that I dispute the above debt.

       28.       After the date of the dispute, Defendant knew or should have known that the

credit information concerning the OBLIGATIONS would be communicated to creditors and

other persons.

       29.       The credit information communicated to these creditors and other persons did not

indicate that the OBLIGATIONS were disputed.

       30.       The credit information communicated to these creditors and other persons

concerning the OBLIGATIONS was false.

       31.       Since September 30, 2020, Defendant has communicated to at least one person,

credit information which is known or should be known to be false.



                                            Page 6 of 10
Case 2:21-cv-00991-SJF-AYS Document 1 Filed 02/24/21 Page 7 of 10 PageID #: 7




        32.      ONLINE INFORMATION SERVICES knew or should have known that its

actions violated the FDCPA.

        33.      Defendant could have taken the steps necessary to bring its actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review its actions to

ensure compliance with the law.

                            POLICIES AND PRACTICES COMPLAINED OF

        34.      Defendants' conduct as described herein violates the FDCPA, by inter alia:

                 (a)     Using false, deceptive or misleading representations or means in
                         connection with the collection of a debt;

                 (b)     By communicating credit information which is known to be false or
                         should be known to be false; and

                 (c)     Using a false representation or deceptive means to collect or attempt to
                         collect a debt.

        35.      On information and belief, Defendant engaged in the practices described herein,

for at least 50 natural persons within the state of New York within one year of this Complaint.

                                                 COUNT I

                       FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                   1692 et seq. VIOLATIONS

        36.      Plaintiff, on behalf of himself and others similarly situated, repeats and realleges

all prior allegations as if set forth at length herein.

        37.      Defendant violated 15 U.S.C. § 1692e of the FDCPA by using any false,

deceptive or misleading representation or means in connection with its attempts to collect debts

from Plaintiff and others similarly situated.

        38.      Defendant violated 15 U.S.C. § 1692e of the FDCPA in connection with Plaintiff

and others similarly situated.



                                                Page 7 of 10
Case 2:21-cv-00991-SJF-AYS Document 1 Filed 02/24/21 Page 8 of 10 PageID #: 8




        39.    By failing to communicate that the OBLIGATION was disputed to one or more of

the credit reporting bureaus, Defendant engaged in a false, deceptive or misleading

representation or means in connection with the collection of the debt.

        40.    Defendant violated 15 U.S.C. § 1692e(2)(A) of the FDCPA by falsely

representing the character or legal status of the debt.

        41.    By failing to communicate that a disputed debt was disputed, Defendant made a

false representation of the character or legal status of the debt.

        42.    By communicating credit information which is known to be false or should be

known to be false, Defendant made a false representation of the character or legal status of the

debt.

        43.    Section 1692e(8) of the FDCPA prohibits a debt collector from communicating to

any person credit information which is known to be false or should be known to be false,

including the failure to communicate that a disputed debt is disputed.

        44.    Defendant violated 15 U.S.C. § 1692e(8) of the FDCPA by communicating to any

person credit information which is known to be false or should be known to be false.

        45.    Defendant violated 15 U.S.C. § 1692e(8) of the FDCPA by failing to

communicate to any person that the OBLIGATION was disputed.

        46.    Defendant violated 15 U.S.C. § 1692e(8) of the FDCPA by failing to

communicate to one or more of the credit reporting bureaus that the OBLIGATION was

disputed.

        47.    Section 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.




                                             Page 8 of 10
Case 2:21-cv-00991-SJF-AYS Document 1 Filed 02/24/21 Page 9 of 10 PageID #: 9




        48.     By failing to communicate that the OBLIGATION was disputed as described

herein, Defendant engaged in a false representation or deceptive means to collect or attempt to

collect the debt.

        49.     Defendants’ conduct as described herein constitutes unfair or unconscionable

means to collect or attempt to collect any debt.

        50.     Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

        51.     Plaintiff and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.

        52.     Plaintiff and others similarly situated have a right to have the Defendant abide by

its obligations under the FDCPA and those specifically found at 15 U.S.C. § 1692e(8).

        53.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

        54.     Plaintiff has suffered damages and other harm as a direct result of the Defendants’

actions, conduct, omissions and violations of the FDCPA described herein.

        55.     Defendant’s failure to act as described herein caused harm to the credit of

Plaintiff and others similarly situated.

        WHEREFORE, Plaintiff demands judgment against Defendants as follows:

                (a)    Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and his attorneys as Class Counsel;

                (b)    Awarding Plaintiff and the Class statutory damages;

                (c)    Awarding Plaintiff and the Class actual damages;

                (d)    Awarding pre-judgment interest;



                                           Page 9 of 10
Case 2:21-cv-00991-SJF-AYS Document 1 Filed 02/24/21 Page 10 of 10 PageID #: 10




                (e)     Awarding post-judgment interest.

                (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: February 23, 2021                              Respectfully submitted,

                                              By:     s/ Ben A. Kaplan
                                                      Ben A. Kaplan, Esq. (NJ 0337712008)
                                                      CHULSKY KAPLAN, LLC
                                                      280 Prospect Avenue, 6G
                                                      Hackensack, New Jersey 07601
                                                      Phone (877) 827-3395 ex 102
                                                      Cell Phone: (201) 803-6611
                                                      Fax: (877) 827-3394
                                                      ben@chulskykaplanlaw.com
                                                      Attorneys for Plaintiff


                        CERTIFICATION PURSUANT TO LOCAL RULE 11.2

        I, hereby certify that the matter in controversy is not the subject of any other court,

arbitration or administrative proceeding.

Dated: February 23, 2021
                                                      s/ Ben A. Kaplan
                                                      Ben A. Kaplan, Esq. (NJ 0337712008)
                                                      CHULSKY KAPLAN, LLC
                                                      280 Prospect Avenue, 6G
                                                      Hackensack, New Jersey 07601
                                                      Phone (877) 827-3395 ex 102
                                                      Cell Phone: (201) 803-6611
                                                      Fax: (877) 827-3394
                                                      ben@chulskykaplanlaw.com
                                                      Attorneys for Plaintiff

                                            Page 10 of 10
